Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: FMPA-1045-9389
Filling Date: 10/26/2018
Priority Date: 05/29/2018
Inventor: ZHAO
Examiner: Bilkis Jahan

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of Species 1, figure 1, claims 1-5, 8-14 and 17-20 in the reply filed on 1/6/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 recites the limitation “each step section” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, 10, 11, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee et al (US 2016/0148986 A1).

Regarding claim 1, Lee discloses a thin film transistor (TFT) array substrate (Fig. 9), comprising
a substrate (element SUB, Para. 61);
a first metallic layer GE2-1 (Paras. 68, 75) disposed on the substrate (element SUB);
a gate insulation layer GI2 (Para. 69) disposed on the first metallic layer GE2-1 and on portions of a top side of the substrate  (element SUB) not covered by the first metallic layer GE2-1, where the gate insulation layer GI2 comprises a level section GI2 (top portion where element GE2-2 is attached) above the first metallic layer GE2-1 and a pair of step sections GI2 (left and right step portions) respectively connected to lateral sides of the level section GI2 (top portion);

a second metallic layer GE2-2 (Paras. 70, 75) disposed on the level section GI2 (top portion), where an area of the second metallic layer's vertical projection GE2-2 onto the top side of the substrate (element SUB) is smaller than an area of the level section's top side GI2 (top flat portion); and



Regarding claim 8, Lee discloses the TFT array substrate according to claim 1, wherein the second metallic layer's GE2-2 vertical projection towards the top side of the substrate (element SUB) has an area smaller than that of the top side of the level section GI2 (top portion).

Regarding claim 10, Lee discloses the TFT array substrate according to claim 1, wherein the gate insulation layer GI2 is made of silicon oxide, silicon nitride, silicon oxynitride, or aluminum oxide; and the protection layer is made of silicon oxide or silicon nitride (Paras. 67, 69).

Regarding claim 11, Lee discloses a display panel, comprising a TFT array substrate (Fig. 9), wherein the TFT array substrate (element SUB, Para. 61) comprises
a substrate (element SUB, Para. 61);
a first metallic layer GE2-1 (Paras. 68, 75) disposed on the substrate (element SUB);
a gate insulation layer GI2 (Para. 69) disposed on the first metallic layer GE2-1 and on portions of a top side of the substrate (element SUB) not covered by the first metallic layer GE2-1, where the gate insulation layer GI2 comprises a level section (top horizontal portion) above the first metallic layer GE2-1 and a pair of step sections respectively connected to lateral sides of the level section GI2;



a protection layer (element ILD, Para. 72) disposed on the second metallic layer GE2-2 and the gate insulation layer GI2.

Regarding claim 17, Lee discloses the display panel according to claim 11, wherein the second metallic layer's GE2-2 vertical projection towards the top side of the substrate (element SUB) has an area smaller than that of the top side of the level section GI2 (top portion).

Regarding claim 19, Lee discloses the display panel according to claim 11, wherein the gate insulation layer GI2 is made of silicon oxide, silicon nitride, silicon oxynitride, or aluminum oxide (Paras. 67, 69).

Regarding claim 20, Lee discloses the display panel according to claim 11, wherein the protection layer (element ILD) is made of silicon oxide (Para. 72) or silicon nitride.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0148986 A1).

Regarding claims 2 and 12, Lee further discloses wherein two opposite circumferential sides of the second metallic layer GE2-2 is a center of the level section GI2 (top flat portion).
Lee does not explicitly disclose the second metallic layer is withdrawn for a preset distance. However, this is a product by process limitation. 

Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0148986 A1) in view of Sun (US 2014/0110719 A1).

Regarding claims 9 and 18, Lee does not explicitly disclose each of the first and second metallic layers is made of one or more of copper, tungsten, chromium, and aluminum.

However, Sun discloses gate electrode is made of chromium (Paras. 9, 11). Sun teaches the above modification is used to lower the resistance of the layers (Para. 36).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Lee first and second metallic layers material with Sun metallic layer material as suggested above to lower the resistance of the layers (Para. 36).

Allowable Subject Matter
Claims 3-5, 13 and 14 are objected (after 112 rejection is overcome for claims 5 and 14) to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BILKIS JAHAN/Primary Examiner, Art Unit 2896